DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 06/10/2021.
Status of claims in the instant application:
Claim 3 is pending.
Claims 1-2 have been canceled.
No new claim has been added.
Claim 3 has been amended.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Quan L. Nguyen (Attorney, Reg. No. 46,957) on 06/30/2021. This amends claims filed by the Applicant on 06/10/2021.
---------------------------------- Start of Examiner’s Amendment -----------------------------------
The claims of the instant application are amended as follows:
Claim 3. (CURRENTLY AMENDED) A method of protecting a cyber-physical additive manufacturing ("AM") system from information leakage, wherein the AM system comprises a cyber-domain, wherein  a G-code resides in the cyber domain, wherein the G-code comprises a set of design variables, and a physical domain, comprising a manufacturing machine wherein the manufacturing machine has a plurality of side channels, wherein the plurality of side channels have analog emissions, wherein the analog emissions depend on  control signals, wherein the G-code comprises an instruction to the manufacturing machine, wherein the G-code is converted by the cyber the control signals in the physical domain, wherein the control signals depend on the set of design variables of the G-code, wherein the execution of the control signals causes the AM system to emit the analog emissions in the plurality of side channels in the physical domain, wherein  physical properties of the analog emissions in the side channels depend on the composition of the control signals being executed, wherein the set of design variables influence the physical properties of the analog emission, the method comprising:
(a) obtaining a benchmark G-code, wherein the benchmark G-code has an initial set of values for the set of design variables;
(b) obtaining an estimated G-code for the initial set of values for the set of design variables by:
i. executing  the benchmark G-code on the AM system, wherein the benchmark G-code is converted to the control signals, wherein the control signals are executed by the AM system;
ii. measuring  the analog emissions from the plurality of side channels while the benchmark G-code is executing;
iii. repeating steps (i) and (ii) for a plurality of benchmark G-codes and corresponding control signals, while training a supervised learning algorithm to learn an estimation function, wherein the estimation function estimates  control signals of each [[a]] G-code of the plurality of benchmark G-codes from a plurality of analog emissions:
iv. executing at least one subsequent G-code on the AM system:
 set of analog emissions from the plurality of side channels:
vi. using the estimation function to estimate at least one subsequent set of control signals from the at least one subsequent set of analog emissions; and
vii. computing an estimated G-code from the estimated at least one subsequent set of control signals;
(c) using the benchmark G-code and the estimated G-code to compute a mutual information value for the set of design variables, wherein the mutual information is a measure of how accurate the estimated G-code is compared to the benchmark G-code;
(d) modifying the set design variables of the G-code to obtain a modified G-code and a modified set of control signals;
(e) repeating steps (b) through (d) a plurality of times, to obtain a plurality of mutual information values for each of a plurality of sets of design variables, wherein the plurality of sets of design variables spans the set of design variables;
(f) selecting the set of design variables corresponding to the minimum mutual information, to obtain an optimal set of design variables;
(g) for each future G-code to be executed on the AM system, modifying the set of design variables to the optimal set of design variables to obtain a leakage optimized G-code; and
(h) executing the leakage optimized G-code on the AM system.
---------------------------------------- End Examiner’s Amendment ----------------------------------
Response to Arguments
Claims 1-2 were objected due informalities. Applicant has cancelled claims 1-2. Therefore, the claim objections are no longer applicable, and hence the claim objections have been withdrawn.
Examiner also notes that Applicant has corrected other informalities, such as numeral references in the claims, as suggested in the previous office action mailed on 03/15/2021.
Applicant’s arguments, see page [5] of the remarks filed on 06/10/2021, with respect to rejection of claim 3 under 35 USC 112(b), have been fully considered in view of the claim amendments and are persuasive. Therefore, the claim rejection has been withdrawn. The 112(b) rejection for claim 1 is no longer applicable since claim 1 has been canceled.
Applicant’s arguments, see page [5] of the remarks filed on 06/10/2021, with respect to rejections of claims under non-statutory double patenting have been considered. Applicant has filed a proper terminal disclosure. Therefore, the claim rejections have been withdrawn.
The rejections of claim 2 and 3 under 35 USC 112(d) are withdrawn. Claim 2 has been canceled, and claim 3 has been amended to be an independent claim, hence the 112(d) rejections are no longer applicable.
Allowable Subject Matter
Claim 3 is allowed, but it is renumbered as claim 1.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 06/10/2021 and that have been further amended in the Examiner’s Amendment section above in response to office action mailed on 03/15/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
NPL – “Acoustic Side-Channel Attacks on Printers”, Backes et al.: Backes discloses methods of recording sounds made by printers while printing text documents and using the recoded sounds to reproduce the text documents.
Backes identifies the problem of acoustic emanations of printers and presents a novel attack that recovers what a dot-matrix printer processing English text is printing based on a record of the sound it makes, if the microphone is close enough to the printer. It also discloses that improving the recovery probability of the printed texts by employing a feed-back based machine learning model/function. This method can also identify a character that is printed as part of different words that can make sound with varying intensity, which improves the detection capability.
NPL – “An EDA-Friendly Protection Scheme against Side-Channel Attacks, Bayrak et al.”:  This paper introduces a generic and automated methodology to protect hardware designs from side-channel attacks in a manner that is fully compatible with commercial standard cell design flows. The paper describes a tool that artificially adds jitter to the clocks of the sequential elements of a cryptographic unit, which increases the non-determinism of signal timing, thereby making the physical device more difficult to attack. Timing constraints are then specified to commercial EDA tools, which restore the circuit functionality and efficiency while preserving the introduced randomness. The 
Side-channel attacks may exploit physical information leaked by the device, including power consumption [13], timing [12], EM radiation [7] or acoustics [21], allowing the attacker to recover the secret information stored on the device. Fig. 1, for example, conceptually illustrates a power-based side-channel attack [13] based on correlating real-time power measurements with the processed data and the secret key. To address these concerns, this paper introduces a new hardware countermeasure for protection against side-channel attacks, which incurs modest area and energy overhead, maintains full compatibility with existing commercial standard-cell design flows, is not tied to a specific CMOS technology node, is cryptographic algorithm agnostic, and can be introduced automatically, thereby simplifying the task of the hardware designer. The countermeasure randomizes the timing of circuit signals, which, in turn, randomizes the side-channel information that is leaked, such as power consumption, as shown in Fig. 2.
The countermeasure uses randomly-generated jittered clocks to increase the uncertainty of the signal arrival times at sequential elements in the circuit. The hardware generates M such random clocks in two steps:
1) It generates N phase-shifted clocks (of the same frequency) by inserting a _ time delay between two consecutive ones; and
2) It uses M clock multiplexers, each of which selects a different shifted clock per cycle. This uncertainty is translated to commercial EDA tools as a new set of constraints. The tools can resolve problems related to the clock uncertainty, which has 
MARK et al. (PGPUB: US 20150165691 A1): MARK discloses method and system for three dimensional printing. It discloses receiving a three-dimensional geometry, and it is sliced into layers. A first anisotropic fill tool path for controlling a three dimensional printer to deposit a substantially anisotropic fill material is generated defining at least part of an interior of a first layer. A second anisotropic fill tool path for controlling a three dimensional printer to deposit the substantially anisotropic fill material defines at least part of an interior of a second layer. A generated isotropic fill material tool path defines at least part of a perimeter and at least part of an interior of a third layer intervening between the first and second layers.
NPL – “Side-channel Vulnerability Factor: A Metric for Measuring Information Leakage”, Demme et al.: Demme discloses systematic, holistic methodology for understanding information leakage. There have been many attacks that exploit side-effects of program execution to expose secret information and many proposed countermeasures to protect against these attacks. But there is no systematic, holistic methodology for understanding information leakage. As a result, it is not well 
Demme proposes a metric for measuring information leakage called the Side-channel Vulnerability Factor (SVF). SVF based on our observation that all sidechannel attacks ranging from physical to microarchitectural to software rely on recognizing leaked execution patterns. SVF quantifies patterns in attackers’ observations and measures their correlation to the victim’s actual execution patterns and in doing so captures systems’ vulnerability to side-channel attacks.
Demme also details case study of on-chip memory systems’ SVF measurements to help expose unexpected vulnerabilities in whole-system designs and shows how designers can make performance-security trade-offs. Thus, SVF provides a quantitative approach to secure computer architecture.
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claim 3. Therefore, the independent claim is allowable over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434